DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUPPLEMENTAL EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Claim 4, which has been renumbered as claim 2, has been amended as follows:

2. (Amended) A platform configured for evaluating metering technologies as in claim 1, wherein said meter environmental data comprises fluid quality data comprising at least three of deposition value, suspended solid value, strainer flow value, low temperature, high temperature, average temperature, specific conductance (mS/cm), pH, dissolved oxygen (mg/1), salinity (ppt), turbidity (NTU), ammonium(a) (mg/1-N), nitrate (mg/1-n), chloride (mg/1), total dissolved gas (mmHg), transmissivity, ambient light (pmol s-1 m-2), and chlorophyll (jig/1) for the fluid being metered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.

/TIMOTHY P GRAVES/
Examiner, Art Unit 2856   



/Eric S. McCall/Primary Examiner, Art Unit 2856